EXHIBIT 32.1 SECTION 1350 CERTIFICATION In connection with the Annual Report of BelltowerEntertainment Corp. (the "Company") on Form 10-K for the yearendingApril 30,2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"),I, Donald K. Bell, President of the Company,certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of theSarbanes-OxleyAct of 2002, that, to my knowledge: (1)The Report fullycomplies with therequirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)Theinformationcontainedin theReportfairlypresents,in all material respects,the financialcondition and results of operations of the Company. Date: August 13, 2010 By: /s/ DONALD K. BELL Donald K. Bell Director and President (Principal Executive) and Financial and Accounting Officer
